Exhibit 10.1

EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”) is made and entered into as of
January 11, 2007, by and between TOWER GROUP, INC., a Delaware corporation (the
“Company”), and CASTLEPOINT MANAGEMENT CORP., a Delaware corporation (the
“Purchaser”).

RECITALS

WHEREAS, the Purchaser currently owns 40,000 shares of Series A Preferred Stock
of the Company.

WHEREAS, the Company has authorized the issuance of up to an aggregate of 40,000
shares of its Series A-1 Preferred Stock (the “Shares”) to the Purchaser in
exchange for the shares of Series A Preferred Stock of the Company owned by the
Purchaser; and

WHEREAS, the Purchaser and the Company desire that the Company shall exchange
the Shares for such shares of Series A Preferred Stock on the terms and
conditions set forth herein;

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.                                                                                     
CERTAIN DEFINITIONS.

For all purposes of this Agreement, the following terms shall have the
respective meanings set forth in this Article 1 (such definitions to be equally
applicable to both the singular and plural forms of the terms herein defined):

“8-K Filing” has the meaning ascribed to such term in Section 6.3.

“2005 Annual Report” has the meaning ascribed to such term in Section 4.6(a).

“Action” means any legal, administrative, arbitration or other similar suit,
inquiry, notice of violation, investigation, proceeding, claim, or action.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

“Agreement” has the meaning ascribed to such term in the Recitals.

“Applicable Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, order, writ, injunction, judgment, decree,
directive, principle of common law or interpretation of any of the foregoing by
a Governmental Authority applicable to a Person or any such Person’s
subsidiaries, properties, assets, officers, directors, employees or agents.


--------------------------------------------------------------------------------




“Bylaws” has the meaning ascribed to such term in Section 4.4.

“Certificate of Designations” has the meaning ascribed to such term in Section
2.1.

“Certificate of Incorporation” has the meaning ascribed to such term in Section
2.1.

“Closing” has the meaning ascribed to such term in Section 3.1.

“Closing Date” has the meaning ascribed to such term in Section 3.1.

“Common Stock” has the meaning ascribed to such term in Section 2.1.

“Contracts” shall mean all written agreements, contracts, commitments and
undertakings, indentures, notes, bonds, loans, instruments, treaties, leases,
mortgages and other binding arrangements.

“Conversion Shares” has the meaning ascribed to such term in Section 2.1.

“Disclosure Schedule” has the meaning ascribed to such term in the preamble to
Article 4.

“Domiciliary Regulators” means the Governmental Authorities responsible for
regulating insurance companies in the Insurance Companies’ respective states of
domicile.

“DTC” has the meaning ascribed to such term in Section 7.1.

“DTC Transfer Conditions” has the meaning ascribed to such term in Section 7.1.

“Encumbrance” means any lien, pledge, security interest, easement or encumbrance
of any kind or nature whatsoever, and any agreement to give or grant or permit
any of the foregoing; provided that this definition of “Encumbrance” shall not
include: (i) liens for current Taxes and assessments not yet due and payable,
including, without limitation, liens for non-delinquent ad valorem Taxes,
non-delinquent statutory liens arising other than by reason of any default on
the part of the Company or the Subsidiaries and liens for Taxes being contested
by the Company in good faith, (ii) such liens, minor imperfections of title or
easements on real property, leasehold estates or personal property as do not in
any material respect detract from the value thereof and do not in any material
respect interfere with the present use of the property subject thereto, (iii)
materialmen’s, mechanics’, workmen’s, repairmen’s, employees’, carriers’,
warehousemen’s and other like liens arising in the ordinary course of business
or relating to any construction, rebuilding or repair of any property leased, so
long as the obligations to which such liens relate are not delinquent and also
so long as any such lien does not materially impair the value of such leased
property, (iv) any such lien, pledge, security interest, easement or encumbrance
arising solely as a result of any action taken by Purchaser or any of its
Affiliates and (v) any limitation or restriction imposed upon the transfer of
the Securities by any registration provision of the Securities Act of 1933, as
amended, or any applicable state securities law regulating the disposition of
the Securities.

“Exchange Act” has the meaning ascribed to such term in Section 4.6.

2


--------------------------------------------------------------------------------




“GAAP” has the meaning ascribed to such term in Section 4.6.

“Global Select Market” has the meaning ascribed to such term in Section 4.13.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
or any self-regulatory agency, commissioner or authority.

 “Indemnities” has the meaning ascribed to such term in Section 9.11.

“Indemnified Liabilities” has the meaning ascribed to such term in Section 9.11.

“Insurance Company” means any Subsidiary that is engaged in the business of
issuing insurance policies.

“Insurance Contract” means any insurance policy, annuity contract, or guaranteed
investment contract entered into with a customer whether directly or by
reinsurance.

 “Investigation” means any governmental or regulatory investigation.

“Lock-Up Period” has the meaning ascribed to such term in Section 7.5.

“Material Adverse Effect” has the meaning ascribed to such term in Section 4.1.

“Non-Domiciliary Regulators” means the Governmental Authorities responsible for
regulating insurance companies outside of the Insurance Companies’ respective
states of domicile.

“Permits” means all licenses, permits, orders, consents, approvals,
registrations, authorizations, qualifications and filings with and under all
Applicable Laws and Governmental Authorities and all industry or other
non-governmental self-regulatory organizations.

“Person” means any individual, corporation, company, partnership (limited or
general), joint venture, limited liability company, association, trust, a
government, any department or agency thereof or any other entity.

“Press Release” has the meaning ascribed to such term in Section 6.3.

“Purchaser” has the meaning ascribed to such term in the Recitals.

 “Registration Rights Agreement” has the meaning ascribed to such term in
Section 3.2.

“Regulation D” has the meaning ascribed to such term in the Recitals.

 “Required Minimum” means, as of any date, 125% of the maximum aggregate number
of shares of Common Stock then issuable in the future pursuant to the
Transaction Documents, including any Conversion Shares issuable upon the
exchange of all Shares, ignoring any

3


--------------------------------------------------------------------------------




exchange, conversion or exercise limits set forth therein, determined on the
basis of the Exchange Rate (as defined in the Certificate of Designation), in
each case as in effect on the Trading Day immediately prior to the date of
determination.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” has the meaning ascribed to such term in Section 4.3(b).

“SEC Reports” has the meaning ascribed to such term in Section 4.6.

“Securities Act” has the meaning ascribed to such term in Section 4.6.

“Security” and “Securities” have the meaning ascribed to such terms in Section
2.1.

“Select SEC Reports” has the meaning ascribed to such term in Section 4.6.

“Shares” has the meaning ascribed to such term in the Recitals.

“Subsidiaries” has the meaning ascribed to such term in Section 4.1.

“Tax” means (i) all federal, state, local and foreign taxes, charges, fees,
imposts, levies and other assessments, including, without limitation, all
income, gross receipts, capital, sales, use, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property
and estimated taxes, all taxes which are required to be withheld, customs
duties, fees, assessments and charges of any kind whatsoever, (ii) all interest,
penalties, fines, additions to tax  and additional amounts imposed by any Taxing
Authority in connection with any item described in clause (i), and (iii) any
transferee liability in respect of any items described in clauses (i) or (ii)
payable by reason of contract, assumption, transferee liability, operation of
law, Treasury Regulation Section 1.1502-6(a) (or any predecessor or successor
thereof of any analogous or similar provision under law) or otherwise.

“Taxing Authority” means the Internal Revenue Service or any other Governmental
Authority responsible for the administration of any Tax.

“Trading Day” means a day on which the Common Stock is traded on the Global
Select Market.

 “Transaction Documents” has the meaning ascribed to such term in Section 3.2.

2.                                                                                     
AGREEMENT TO SELL AND PURCHASE.

2.1                                                                              
Authorization of Shares.  The Company has authorized (a) the issuance to
Purchaser of the Shares and (b) the issuance of such shares of its common stock,
par value $0.01 per share (the “Common Stock”) to be issued upon conversion of
the Shares (the

4


--------------------------------------------------------------------------------




“Conversion Shares”).  The Shares and the Conversion Shares are collectively
referenced herein as the “Securities” and each of them may individually be
referred to herein as a “Security.”  The Securities have the rights,
preferences, privileges and restrictions set forth in the Amended and Restated
Certificate of Incorporation of the Company (the “Certificate of Incorporation”)
and the Certificate of Designations of the Series A-1 Preferred Stock attached
hereto as Exhibit A (the “Certificate of Designations”).

2.2                                                                              
Exchange.  Subject to the terms and conditions hereof, at the Closing (as
hereinafter defined), the Company and the Purchaser hereby agree to exchange the
Shares for the shares of Series A Preferred Stock of the Company held by the
Purchaser.

3.                                                                                     
CLOSING, DELIVERY AND PAYMENT.

3.1                                                                              
Closing.  Subject to the satisfaction (or waiver) of the conditions set forth in
Article 8 hereof, the closing of the sale and purchase of the Shares (the
“Closing”) shall take place at 10:00 a.m., New York City time, on the date
hereof, at the offices of the Company, 120 Broadway, New York, New York 10271 or
at such other time or place as the Company and the Purchaser shall mutually
agree (such date is hereinafter referred to as the “Closing Date”).

3.2                                                                              
Delivery.  At the Closing, subject to the terms and conditions hereof, the
Company will deliver to the Purchaser a certificate representing the Shares,
against delivery by the Purchaser of the certificate or certificates
representing 40,000 shares of Series A Preferred Stock of the Company, duly
endorsed for transfer and accompanied by such instruments of transfer as the
Company shall reasonably request, free and clear of all liens, claims, charges,
pledges, encumbrances and security interests of any kind or nature whatsosever. 
This Agreement, the Registration Rights Agreement dated as of December 4, 2006
between the Company and the Purchaser (as assignee of CastlePoint Reinsurance
Company, Ltd.) (the “Registration Rights Agreement”) and the Certificate of
Designations are collectively referred to herein as the “Transaction Documents.”

3.3                                                                              
Registration Rights Agreement.  The Company and the Purchaser agree that the
Shares and the Conversion Shares shall constitute “Registrable Securities” as
such term is defined in the Registration Rights Agreement.

3.4                                                                              
Fees and Expenses.  Subject to Section 3.3 or as otherwise set forth herein or
the Registration Rights Agreement, the Company and the Purchaser shall each be
responsible for the fees and expenses incurred by it in connection with this
Agreement and the transactions contemplated hereby.

4.                                                                                     
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth under the corresponding section of the disclosure schedule
delivered to the Purchaser concurrently herewith (the “Disclosure Schedule”),
the Company hereby represents and warrants as of the date hereof to Purchaser as
follows:

5


--------------------------------------------------------------------------------




4.1                                                                              
Organization, Good Standing and Qualification.  The Company and each of its
direct and indirect subsidiaries (collectively, the “Subsidiaries”) is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated, and has all requisite
corporate power and authority to own and operate its properties and assets, to
carry on its business as presently conducted  The Company and each of its
Subsidiaries is duly qualified to do business and is in good standing as a
foreign corporation in all jurisdictions in which the nature of its activities
and of its properties (both owned and leased) makes such qualification
necessary, except for those jurisdictions in which failure to do so would not
have or reasonably be expected to have a Material Adverse Effect.  For purposes
of this Agreement, “Material Adverse Effect” means any effect which,
individually or in the aggregate with all other effects, reasonably would be
expected to be materially adverse to (i) the legality, validity or
enforceability any of the Transaction Documents or the Securities, (ii) the
ability of the Company to perform on a timely basis its obligations under this
Agreement or any of the other Transaction Documents or (iii) the business,
operations, assets, properties, prospects, reputation, financial condition or
results of operations of the Company and its Subsidiaries, taken as a whole.

4.2                                                                              
Authorization; Binding Obligations.  (i) The Company has the requisite corporate
power and authority to execute and deliver this Agreement and the other
Transaction Documents, to issue and sell the Securities in accordance with the
terms thereof and to carry out the provisions of this Agreement and the other
Transaction Documents, and (ii) all corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement and each of the other Transaction
Documents, the performance of all obligations of the Company hereunder and
thereunder and the authorization, sale, issuance and delivery of the Shares
pursuant hereto and the Conversion Shares pursuant to the Certificate of
Incorporation and the Certificate of Designations has been taken.  Assuming that
this Agreement and the Registration Rights Agreement have been duly authorized,
executed and delivered by the Purchaser and constitute valid and binding
obligations of the Purchaser, this Agreement is, and the other Transaction
Documents will be at the Closing, valid and binding obligations of the Company
enforceable in accordance with their terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights, (b) general principles
of equity that restrict the availability of equitable remedies, and (c) to the
extent that the enforceability of the indemnification provisions in the
Registration Rights Agreement may be limited by Applicable Law.

4.3                                                                              
Capitalization; Voting Rights.

(a)                                                                                 
The authorized capital stock of the Company consists of 40 million shares of
Common Stock and two million shares of preferred stock, par value $0.01 per
share (“Preferred Stock”), of which 40,000 shares are (or upon filing of the
Certificate of Designation, will be) designated as Series A Preferred Stock.  As
of November 1, 2006, 19,982,038 shares of Common Stock were issued and
outstanding and no shares of Preferred Stock were issued and outstanding.

(b)                                                                                 
Except as provided in the Company’s filings with the United States Securities
and Exchange Commission (the “SEC”), and except for the Securities,

6


--------------------------------------------------------------------------------




there are no outstanding options, warrants, scrip, rights (including conversion,
anti-dilution or preemptive rights and rights of first refusal or similar
rights), or contracts, commitments, understandings or agreements of any kind by
which the Company or any of its Subsidiaries is or may become bound to issue any
of its securities, nor are any such issuances, contracts, commitments,
understandings or arrangements contemplated.

(c)                                                                                 
All issued and outstanding shares of capital stock of the Company (i) have been
duly authorized and validly issued and are fully paid and nonassessable, and
(ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.

(d)                                                                                 
The Company does not have any shareholder rights plan, “poison pill” or other
anti-takeover plans or similar arrangements.

(e)                                                                                 
Except as set forth in the Company’s filings with the SEC, there are no proxy,
stockholder agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

(f)                                                                                   
The Company or one of its Subsidiaries has the unrestricted right to vote, and
(subject to limitations imposed by Applicable Law) to receive dividends and
distributions on, all shares of capital stock of its Subsidiaries as owned by
the Company or any such Subsidiary.

(g)                                                                                
The rights, preferences, privileges and restrictions of the Securities are as
stated in the Certificate of Incorporation and the Certificate of Designations. 
The Securities are duly authorized and when issued in compliance with the
provisions of this Agreement, the Certificate of Designations and the
Certificate of Incorporation, (i) the Securities will be validly issued, fully
paid and non-assessable, and will be free of any liens, taxes, claims or other
Encumbrances and (ii) will not be subject to preemptive rights, rights of first
refusal or other similar rights of stockholders of the Company or any other
person provided, however, that the Shares and the Conversion Shares may be
subject to restrictions on transfer under the Registration Rights Agreement,
state and/or federal securities laws as set forth herein or as otherwise
required by such laws at the time a transfer is proposed.  As of the Closing
Date, the Company shall have reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Conversion Shares at least
equal to the Required Minimum on the date hereof.

4.4                                                                              
Compliance with Other Instruments; Absence of Conflicts.  Neither the Company
nor any of its Subsidiaries is in violation or default of, and the execution,
delivery, and performance of and compliance with this Agreement and the other
Transaction Documents by the Company, and, assuming the accuracy of the
warranties and representations of the Purchaser herein, the issuance and sale of
the Shares pursuant hereto and of the Conversion Shares pursuant to the
Certificate of Incorporation and the Certificate of Designations, will not, with
or without the passage of time or giving of notice, result in any violation of,
or be in conflict with or constitute a default under, (i) any term of the
Certificate of Incorporation or the Company’s bylaws as in effect on the date
hereof (the “Bylaws”) or the Subsidiaries’

7


--------------------------------------------------------------------------------




organizational documents, (ii) any provision of any Contract to which the
Company or any of its Subsidiaries is party or by which it or any of them or any
of its or their respective properties is bound or affected, or (iii) any
Applicable Law to which the Company or any of its Subsidiaries is subject 
(including United States federal and state securities laws, rules and
regulations and rules and regulations of any self-regulatory organizations to
which either the Company or its securities are subject) or by which any property
or asset of the Company or any of its Subsidiaries is bound or affected, other
than, in the case of clauses (ii) and (iii), any such violation, default,
conflict that would not, individually or in the aggregate, have a Material
Adverse Effect.  The execution, delivery, and performance by the Company of and
compliance by the Company with this Agreement and the other Transaction
Documents, and the issuance and sale of the Shares pursuant hereto and of the
Conversion Shares pursuant to the Certificate of Incorporation and the
Certificate of Designations, will not, with or without the passage of time or
giving of notice, result in the creation of any Encumbrance or charge upon any
of the properties or assets of the Company or any of its Subsidiaries or the
suspension, revocation, impairment, forfeiture or nonrenewal of any Permit
applicable to the Company or any of its Subsidiaries or any of its or their
assets or properties, other than any such Encumbrances, charges, suspensions,
revocations, impairments, forfeitures or nonrenewals that would not,
individually or in the aggregate, have a Material Adverse Effect.

4.5                                                                              
Consents.                                          No governmental orders,
permissions, consents, approvals or authorizations are required to be obtained
by the Company and no registrations or declarations are required to be filed by
the Company in connection with the execution and delivery of this Agreement or
the issuance of the Shares or the Conversion Shares, except such as have been
duly and validly obtained or filed, or with respect to any filings that must be
made after the Closing, as will be filed in a timely manner.

4.6                                                                              
SEC Reports; Financial Statements.  The Company has filed in a timely manner
(within applicable extension periods) all documents that the Company was
required to file with the SEC under the Securities Act of 1933, as amended (the
“Securities Act”) and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), preceding the date of this Agreement (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, the “SEC Reports”).  The SEC Reports complied in all material respects
with the applicable requirements of the Exchange Act or the Securities Act, as
the case may be, and the rules and regulations of the SEC as of their respective
filing dates, and the information contained therein as of the date thereof did
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. 
Except as disclosed on Section 4.6 of the Disclosure Schedule, none of the
statements made in any such SEC Reports is, or has been, required to be amended
or updated under Applicable Law (except for such statements as have been amended
or updated in subsequent filings made prior to the date hereof).  As of their
respective dates, the financial statements of the Company included in the SEC
Reports complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC applicable with
respect thereto.  Such financial statements have been prepared in accordance
with U.S. generally accepted accounting principles (“GAAP”), consistently
applied, during the periods involved (except as may be otherwise

8


--------------------------------------------------------------------------------




indicated in such financial statements or the notes thereto or, in the case of
unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the consolidated financial position of the Company and its consolidated
Subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  Except as set
forth in the most recent financial statements of the Company included in the
Select SEC Reports, the Company has no liabilities, contingent or otherwise,
other than (i) liabilities incurred in the ordinary course of business
subsequent to the date of such financial statements and (ii) liabilities
incurred in the ordinary course of business and not required under GAAP to be
reflected in such financial statements, which liabilities and obligations
referred to in clauses (i) and (ii), individually or in the aggregate, are not
material to the financial condition or operating results of the Company.  For
purposes of this Agreement, “Select SEC Reports” means the Company’s (A) Proxy
Statement for its 2006 Annual Meeting, (B) Annual Report on Form 10-K/A for the
fiscal year ended December 31, 2005 (the “2005 Annual Report”), (C) Quarterly
Reports on Form 10-Q for the fiscal quarters ended March 31, 2006, June 30,
2006, September 30, 2006 and (D) Current Reports on Form 8-K filed since
September 30, 2006.

4.7                                                                              
Absence of Certain Changes; No Material Adverse Effect.  Except as set forth in
the Select SEC Reports, since December 31, 2005, there has been no event or
occurrence which has had or would reasonably be expected to have a Material
Adverse Effect.  The Company has not taken any steps, and does not currently
expect to take any steps, to seek protection pursuant to any bankruptcy or
receivership law, nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings with respect to the Company or any of its Subsidiaries.

4.8                                                                              
Filings.      Except as set forth in the Select SEC Reports or in Section 4.8 of
the Disclosure Schedule, since January 1, 2004, (i) the Company and the
Subsidiaries have filed all material reports, statements, documents,
registrations, filings and submissions required to be filed with any
Governmental Authority, and all such reports, statements, documents,
registrations, filing and submissions complied in all material respects with
Applicable Law in effect when filed, and (ii) no material deficiencies have been
asserted in writing by, nor have any material comments been received from, nor
any material penalties imposed by, any such Governmental Authorities with
respect to such reports, statements, documents, registrations, filings or
submissions.

4.9                                                                              
Permits.                                                 The Company and its
Subsidiaries have all Permits in each of the jurisdictions in which the Company
and the Subsidiaries conduct or operate their respective businesses as now being
conducted, and all such Permits are in full force and effect, with such
exceptions which singularly and in the aggregate have not and would not
reasonably be expected to have a Material Adverse Effect, and the Company
believes it or its Subsidiaries can obtain, without undue burden or expense, any
similar authority for the conduct of their respective businesses as planned to
be conducted.  The Company and the Subsidiaries are, and at all times since
January 1, 2004 have been, in compliance in all material respects with the terms
of the Permits.  No event has occurred or circumstance exists that (with or
without the giving of notice or lapse of time or both) (1) constitutes or would
reasonably be expected to result in, directly or indirectly, a violation of, or
a failure to comply with any Permit, or (2) has resulted or

9


--------------------------------------------------------------------------------




would reasonably be expected to result, directly or indirectly, in the
revocation, withdrawal, suspension, cancellation, or termination of, or any
modification to, any Permit, except for such violations or failures to comply or
revocations, withdrawals, suspensions, cancellations, terminations or
modifications that would not reasonably be expected to have a Material Adverse
Effect.  The consummation of the transactions contemplated by this Agreement and
the other Transaction Documents will not result in any revocation, cancellation,
suspension or nonrenewal of any such material Permit.

4.10                                                                       
Litigation.

(a)                                                                                 
Except as disclosed in the Select SEC Reports and other than Actions arising in
the ordinary course of business from or related to the obligations of the
Company under any Insurance Contract or similar contract written, assumed or
reinsured by the Company, there are no pending or, to the knowledge of the
Company, threatened Actions against and to the knowledge of the Company, no
pending or threatened Investigations of, the Company, any Subsidiary or any of
their properties or assets challenging the validity or propriety of, or that
have the effect of preventing, delaying, making illegal or otherwise interfering
with any of the transactions contemplated by this Agreement or the other
Transaction Documents.

(b)                                                                                 
As of the date of this Agreement, there are no pending Actions or, to the
knowledge of the Company, threatened material Actions against, and to the
knowledge of the Company, no pending or threatened Investigations of, any
current or former officer or director of any of the Company or the Subsidiaries
in his or her capacity as an officer or director of any of the Company or the
Subsidiaries.

4.11                                                                       
Registration Rights.  Except as required pursuant to the Registration Rights
Agreement and except as disclosed in the SEC Reports, the Company is presently
not under any obligation, and has not granted any rights, to register under the
Securities Act, any of the Company’s presently outstanding securities or any of
its securities that may hereafter be issued.

4.12                                                                       
Broker’s Fees.  No agent, broker, investment banker, person or firm acting on
behalf of or under the authority of the Company is or will be entitled to any
fee or commission from the Purchaser directly or indirectly in connection with
the transactions contemplated herein.

4.13                                                                       
Listing and Maintenance Requirements.  The Common Stock is registered pursuant
to Section 12(b) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  The Common Stock is currently listed for trading
on the Nasdaq Global Select Market (the “Global Select Market”).  The Company
has not received notice from the Global Select Market on which the Common Stock
is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of the Global Select
Market. The Company is, and has no reason to believe that it will not continue
to be, in compliance with all such listing and maintenance requirements.  Prior
to the conversion of the Shares, the Company shall secure the

 

10


--------------------------------------------------------------------------------


listing of the Conversion Shares on the Global Select Market and on each other
national securities exchange, automated quotation system or over-the-counter
market upon which the shares of Common Stock are then listed (subject to
official notice of issuance).  The issuance and delivery of the Shares pursuant
hereto and the Conversion Shares pursuant to the Certificate of Incorporation
and the Certificate of Designations will not constitute a change of control
under the rules of the Global Select Market.

4.14                        Anti-Takeover Provisions.  The Company and its board
of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under its Certificate of Incorporation or the laws of
the state of its incorporation (including §203 of the Delaware General
Corporation Law) which is or could become applicable to Purchaser as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and Purchaser’s ownership of the
Securities.

4.15                        Private Placement.  Assuming the accuracy of the
Purchaser’s representations and warranties set forth in Section 5.3, no
registration under the Securities Act or any state securities laws is required
for the offer and sale of the Securities by the Company to Purchaser as
contemplated hereby. The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the Global Select Market or any state
securities laws.

4.16                        No General Solicitation or Integrated Offering. 
Neither the Company nor any distributor participating on the Company’s behalf in
the transactions contemplated hereby (if any) nor any Person acting for the
Company, or any such distributor, has conducted any “general solicitation” (as
such term is defined in Regulation D) or general advertising with respect to any
of the Securities being offered hereby.  Neither the Company nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would require registration of the
Securities being offered hereby under the Securities Act or cause this offering
of Securities to be integrated with any prior offering of securities of the
Company for purposes of the Securities Act, which result of such integration
would require registration under the Securities Act, or that would be integrated
with the offer or sale of the Securities for the purpose of the rules and
regulations of the Global Select Market or any applicable stockholder approval
provisions.

5.                                                                                     
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

The Purchaser hereby represents and warrants to the Company as follows (provided
that such representations and warranties do not lessen or obviate the
representations and warranties of the Company set forth in this Agreement):

5.1                          Organization and Good Standing.  The Purchaser is
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware.  The Purchaser has all requisite corporate power and
authority to own and operate its properties and assets, to carry on its business
as presently conducted, to execute and deliver this Agreement and

11


--------------------------------------------------------------------------------




the Registration Rights Agreement and to carry out the provisions of this
Agreement and the Registration Rights Agreement.

5.2                          Requisite Power and Authority.  All corporate
action on the part of the Purchaser, its officers, directors and stockholders
necessary for the authorization, execution and delivery of this Agreement and
the Registration Rights Agreement and the performance of all obligations of the
Purchaser hereunder and thereunder has been taken.  Assuming that this Agreement
and the Registration Rights Agreement have been duly authorized, executed and
delivered by the Company and constitute valid and binding obligations of the
Company, this Agreement is, and the Registration Rights Agreement will be at the
Closing, valid and binding obligations of the Purchaser enforceable in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, (b) general principles of equity
that restrict the availability of equitable remedies, and (c) to the extent that
the enforceability of the indemnification provisions in the Registration Rights
Agreement may be limited by applicable laws.

5.3                          Investment Representations.  The Purchaser
understands that neither the Shares nor the Conversion Shares have been
registered under the Securities Act or under any state or non-U.S. securities
law.  The Purchaser also understands that the Shares are being offered and sold
pursuant to an exemption from registration contained in the Securities Act based
in part upon the Purchaser’s representations contained in this Agreement.  The
Purchaser hereby represents and warrants as follows:

(a)                           The Purchaser Bears Economic Risk.  The Purchaser
is knowledgeable, sophisticated and experienced in making, and is qualified to
make decisions with respect to investments in shares presenting an investment
decision like that involved in the purchase of the Shares capable of evaluating
the merits and risks of its investment in the Company and has the capacity to
protect its own interests.  The Purchaser understands that it must bear the
economic risk of this investment indefinitely unless the Shares (or the
Conversion Shares) are transferred in a transaction that is registered pursuant
to the Securities Act or exempt from registration.  The Purchaser understands
that the Company has no present intention of registering the Shares or the
Conversion Shares except as provided in the Registration Rights Agreement.  The
Purchaser also understands that there is no assurance that any exemption from
registration under the Securities Act will be available for any proposed
transfer of the Shares or the Conversion Shares and that, even if available,
such exemption may not allow the Purchaser to transfer all or any portion of the
Shares or the Conversion Shares under the circumstances, in the amounts or at
the times the Purchaser might propose.

(b)                           Acquisition for Own Account.  The Purchaser is
acquiring the Shares and the Conversion Shares for the Purchaser’s own account
for investment only, and not with a view towards their distribution.

(c)                           Accredited Investor.  The Purchaser represents
that it is an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act.

12


--------------------------------------------------------------------------------




(d)                           Company Information.  The Purchaser has received
and read the SEC Reports and has had an opportunity to discuss the Company’s
business, management and financial affairs with directors, officers and
management of the Company and has had the opportunity to review the Company’s
operations and facilities.  The Purchaser has also had the opportunity to ask
questions of and receive answers from, the Company and its management regarding
the terms and conditions of this investment.  The Purchaser has, in connection
with the decisions to purchase the Shares, relied only upon the SEC Reports and
the representations and warranties of the Company set forth in the Transaction
Documents.

(e)                           No Action Outside the United States.  The
Purchaser acknowledges that the Company has taken no action or will take any
action in any jurisdiction outside the United States to permit an offering of
the Shares or the Conversion Shares, or possession or distribution of offering
materials in connection with the issuance of the Shares or the Conversion
Shares, in any jurisdiction outside the United States where legal action by the
Company for that purpose is required.  The Purchaser will comply with all
applicable laws and regulations in each jurisdiction outside the United States
in which it purchases, offers, sells or delivers Shares or Conversion Shares or
has in its possession or distributes any offering material, in each case at its
own expense.

5.4                          Transfer Restrictions.  The Purchaser acknowledges
and agrees that the Shares and, if issued, the Conversion Shares are subject to
restrictions on transfer as set forth herein and in the Registration Rights
Agreement.

5.5                          Covering Short Positions.  The Purchaser will not
use the Shares or the Conversion Shares to cover any short position in the
Common Stock if doing so would be in violation of applicable securities laws.

5.6                          No Legal, Tax or Investment Advice.  The Purchaser
understands that nothing in the SEC Reports, this Agreement, the Registration
Rights Agreement or any other materials presented to the Purchaser in connection
with the purchase and sale of the Shares constitutes legal, tax or investment
advice.  The Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Shares.

5.7                          Ownership of Company Stock.  None of the Purchaser
or the Purchaser’s subsidiaries beneficially owns (as such term is defined for
purposes of Section 13(d) of the Exchange Act) any shares of the Common Stock of
the Company or any other class or series of the Company’s capital stock.

5.8                          Broker’s Fees.  No agent, broker, investment
banker, person or firm acting on behalf of or under the authority of the
Purchaser is or will be entitled to any fee or commission from the Company
directly or indirectly in connection with the transactions contemplated herein.

5.9                          Title to Shares of Series A Preferred Stock.  The
Purchaser has, and immediately prior to the Closing will have, legal and valid
title to 40,000 shares of Series A Preferred Stock of the Company free and clear
of all liens, claims, charges, pledges,

13


--------------------------------------------------------------------------------




encumbrances and security interests of any kind or nature whatsoever.  At the
Closing the Company will acquire legal and valid title to such shares of Series
A Preferred Stock of the Company, in each case free and clear of all liens,
claims, charges, encumbrances and security interests of any kind or nature
whatsoever, provided that no representation is made as to any of the foregoing
resulting from any action or omission by the Company.

6.                             COVENANTS.

6.1                          Best Efforts.  The parties shall use their
respective best efforts timely to satisfy each of the conditions described in
Sections 8.1 and 8.2 of this Agreement.

6.2                          [Reserved]

6.3                          Press Release; Form 8-K; Publicity. The Company may
issue on or before the next business day following the date hereof a press
release (the “Press Release”) announcing the entry into the transactions
contemplated hereby and shall within two days following the date hereof file a
Current Report on Form 8-K with the SEC concerning this Agreement and the
transactions contemplated hereby (the “8-K Filing”).  The Company and the
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor the
Purchaser shall issue any such press release or otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of the Purchaser, or without the prior consent of the Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld, except if such disclosure is required by law, in which
case the disclosing party shall promptly provide the other party with prior
notice of such public statement or communication.

6.4                          Reservation of Shares.  The Company shall, if
applicable: (i) in the time and manner required by the Global Select Market, but
in any event prior to the conversion of the Shares into Common Stock, prepare
and file with the Global Select Market an additional shares listing application
covering a number of shares of Common Stock at least equal to the Required
Minimum on the date of such application, (ii) take all steps necessary to cause
such shares of Common Stock to be approved for listing on the Global Select
Market as soon as possible thereafter, (iii) provide to the Purchaser evidence
of such listing, and (iv) from and after the conversion of the Shares into
Common  Stock, maintain the listing of such Common Stock on the Global Select
Market.

6.5                          No Integrated Offerings.  The Company shall not
make any offers or sales of any security (other than the Securities) under
circumstances that would require registration of the Securities being offered or
sold hereunder under the Securities Act or cause this offering of the Securities
to be integrated with any other offering of securities by the Company for
purposes of any stockholder approval provision applicable to the Company or its
securities.

6.6                          Legal Compliance.  The Company shall conduct its
business and the business of its Subsidiaries in compliance with all Applicable
Laws, except where the failure to do so would not have a Material Adverse
Effect.

14


--------------------------------------------------------------------------------




6.7                          Information.  So long as Purchaser (or any of its
Affiliates) beneficially owns any of the Securities, the Company shall furnish
to Purchaser the information the Company must deliver to any holder or to any
prospective transferee of Securities in order to permit the sale or other
transfer of such Securities pursuant to Rule 144A of the SEC or any similar rule
then in effect.  The Company shall keep at its principal executive office a true
copy of this Agreement (as at the time in effect), and cause the same to be
available for inspection at such office during normal business hours by any
holder of Securities or any prospective transferee of Securities designated by a
holder thereof.

6.8                          Pledge of Securities.  The Company acknowledges and
agrees that the Securities may be pledged by Purchaser in connection with a bona
fide margin agreement or other loan or financing arrangement that is secured by
the Securities.  The pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and if Purchaser effects a
pledge of Securities, it shall not be required to provide the Company with any
notice thereof or otherwise make any delivery to the Company pursuant to this
Agreement or any other Transaction Document.  The Company shall execute and
deliver such documentation as a pledgee of the Securities may reasonably request
in connection with a pledge of the Securities to such pledgee by Purchaser.

6.9                          Investment Company Act.  The Company shall conduct
its business in a manner so that it will not be required to register as an
investment company under the Investment Company Act.

7.                             SECURITIES TRANSFER MATTERS.

7.1                          Conversion and Exercise.  Upon conversion of the
Shares by any person, (i) if the DTC Transfer Conditions (as defined below) are
satisfied, the Company shall cause its transfer agent to electronically transmit
all Conversion Shares by crediting the account of such person or its nominee
with the Depository Trust Company (“DTC”) through its Deposit Withdrawal Agent
Commission system; or (ii) if the DTC Transfer Conditions are not satisfied, the
Company shall issue and deliver, or instruct its transfer agent to issue and
deliver, certificates (subject to the legend and other applicable provisions
hereof and the Certificate of Designation), registered in the name of such
person its nominee, physical certificates representing the Conversion Shares. 
Even if the DTC Transfer Conditions are satisfied, any person effecting a
conversion of Shares may instruct the Company to deliver to such person or its
nominee physical certificates representing the Conversion Shares, in lieu of
delivering such shares by way of DTC Transfer.  For purposes of this Agreement,
“DTC Transfer Conditions” means that (A) the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer program and (B) the
certificates for the Conversion Shares required to be delivered do not bear a
legend and the person effecting such conversion or exercise is not then required
to return such certificate for the placement of a legend thereon.

7.2                          Transfer or Resale.  Purchaser understands that (i)
except as provided in the Registration Rights Agreement, the sale or resale of
the Securities have not been and are not being registered under the Securities
Act or any state securities laws, and the Securities may not be transferred
unless (A) the transfer is made pursuant to and as set forth in an effective
registration statement under the Securities Act covering the Securities; or (B)
Purchaser

15


--------------------------------------------------------------------------------




shall have delivered to the Company an opinion of counsel reasonably
satisfactory to the Company (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the Securities to be sold or transferred may be sold or transferred pursuant to
an exemption from such registration; or (C) sold or transferred to an affiliate
of Purchaser that agrees to be bound by this Article 7; and (ii) neither the
Company nor any other person is under any obligation to register such Securities
under the Securities Act or any state securities laws (other than pursuant to
the terms of the Registration Rights Agreement).  Notwithstanding the foregoing
or anything else contained herein to the contrary, the Securities may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement, provided such pledge is consistent with Applicable Laws.

7.3                          Legends.  Purchaser understands that the Shares
and, until such time as the Conversion Shares have been registered under the
Securities Act (including registration pursuant to Rule 416 thereunder) as
contemplated by the Registration Rights Agreement or otherwise may be sold by
such Purchaser under Rule 144, the Certificates for the Conversion Shares may
bear a restrictive legend in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR IN ANY OTHER JURISDICTION.  THE SECURITIES REPRESENTED
HEREBY MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS
UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THOSE LAWS.

The Company shall, immediately prior to a registration statement covering the
Securities (including, without limitation, the Registration Statement
contemplated by the Registration Rights Agreement) being declared effective,
deliver to its transfer agent an opinion letter of counsel, opining that at any
time such registration statement is effective, the transfer agent may issue, in
connection with the issuance of the Conversion Shares, certificates representing
such Conversion Shares without the restrictive legend above, provided such
Conversion Shares are to be sold pursuant to the prospectus contained in such
registration statement.  Upon receipt of such opinion, the Company shall cause
the transfer agent to confirm, for the benefit of the holders, that no further
opinion of counsel is required at the time of transfer in order to issue such
shares without such restrictive legend.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by state securities laws, (i) the sale of
such Security is registered under the Securities Act (including registration
pursuant to Rule 416 thereunder) or (ii) such holder provides the Company with
an opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Security may be made without registration under the Securities Act.  If
the holder of any Security is an affiliate of the Company, the legend on any
such Security shall not be so removed.  In the event

16


--------------------------------------------------------------------------------




the above legend is removed from any Security and thereafter the effectiveness
of a registration statement covering such Security is suspended or the Company
determines that a supplement or amendment thereto is required by applicable
securities laws, then upon reasonable advance written notice to Purchaser the
Company may require that the above legend be placed on any such Security that
cannot then be sold pursuant to an effective registration statement or under
Rule 144 and Purchaser shall cooperate in the replacement of such legend.  Such
legend shall thereafter be removed when such Security may again be sold pursuant
to an effective registration statement or under Rule 144.

7.4                          Transfer Agent Instruction.  Upon compliance by
Purchaser with the provisions of this Article 7 with respect to the transfer of
any Securities, the Company shall permit the transfer of such Securities and, in
the case of the transfer of Conversion Shares, promptly instruct its transfer
agent to issue one or more certificates (or effect a DTC Transfer) in such name
and in such denominations as specified by Purchaser.  The Company shall not give
any instructions to its transfer agent with respect to the Securities, other
than any permissible or required instructions provided in this Article 7, and
the Securities shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement.

7.5                          Lock-Up Period.  During the period from the date
hereof until 180 days from November 13, 2006 (the “Lock-Up Period”), the
Purchaser will not (a) directly or indirectly, offer, sell, agree to offer or
sell, solicit offers to purchase, grant any call option or purchase any put
option with respect to, pledge, borrow or otherwise dispose of any Registrable
Security, as defined in the Registration Rights Agreement, (b) establish or
increase any “put equivalent position” or liquidate or decrease any “call
equivalent position” with respect to any Registrable Security (in each case
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder), or (c) otherwise enter into any swap,
derivative or other transaction or arrangement that transfers to another, in
whole or in part, any of the economic consequence of ownership of a Registrable
Security, whether or not such transaction is to be settled by delivery of
Registrable Securities, other securities, cash or other consideration.

8.                             CONDITIONS TO CLOSING.

8.1                          Conditions to the Purchaser’s Obligations to
Purchase the Shares.  The Purchaser’s obligations to purchase the Shares at the
Closing are subject to the satisfaction or waiver on or prior to the Closing
Date of the following conditions:

(a)                           Representations and Warranties True; Performance
of Obligations.  The representations and warranties made by the Company in
Article 4 shall be true and correct in all material respects as of the Closing
Date, with the same force and effect as if they had been made on and as of said
date, and the Company shall have performed, satisfied and complied with all
obligations, covenants and conditions herein required to be performed, satisfied
or complied with by it on or prior to the Closing.

(b)                           Legal Investment.  On the Closing Date, the sale
and issuance of the Shares and the proposed issuance of the Conversion Shares
shall be legally permitted by all laws and regulations to which the Purchaser
and the Company are subject.

17


--------------------------------------------------------------------------------




(c)                           Consents, Permits, Waivers and Approvals.  The
Company and the Purchaser shall have obtained any and all consents, permits,
waivers and approvals necessary or appropriate for consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
and such consents, permits, waivers and approvals shall be in full force and
effect.

(d)                           Compliance Certificate.  The Company shall have
delivered to the Purchaser a Compliance Certificate, executed by the Senior Vice
President and CFO of the Company, dated the Closing Date to the effect that the
conditions specified in subsections (a) and (c) (as it pertains to the Company)
of this Section 8.1 have been satisfied, except that such Compliance Certificate
shall not be required if the Closing Date is the date hereof or the Business Day
immediately following the date hereof.

(e)                           Listing.  The Common Stock shall be authorized for
quotation and listed on the Global Select Market and trading in the Common Stock
(or on the Global Select Market generally) shall not have been suspended by the
SEC or the Global Select Market.

(f)                            Certificate of Designations.  The Certificate of
Designations, substantially in the form attached hereto as Exhibit A, shall have
been approved and adopted by the Company.

8.2                          Conditions to Obligations of the Company to Issue
and Sell the Shares.  The Company’s obligation to issue and sell the Shares to
the Purchaser at the Closing is subject to the satisfaction or waiver of the
following conditions:

(a)                           Representations and Warranties True.  The
representations and warranties in Article 5 made by the Purchaser shall be true
and correct in all material respects as of the Closing Date, with the same force
and effect as if they had been made on and as of said date, and the Purchaser
shall have performed all obligations and conditions herein required to be
performed or observed by it on or prior to the Closing.

(b)                           Consents, Permits, Waivers and Approvals.  The
Company and the Purchaser shall have obtained any and all consents, permits,
waivers and approvals necessary or appropriate for consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
and such consents, permits, waivers and approvals shall be in full force and
effect.

(c)                           Compliance Certificate.  The Purchaser shall have
delivered to the Company a Compliance Certificate, executed by an executive
officer of the Purchaser, dated the Closing Date to the effect that the
conditions specified in subsections (a) and (b) (as it pertains to the
Purchaser) of this Section 8.2 have been satisfied, except that such Compliance
Certificate shall not be required if the Closing Date is the date hereof or the
Business Day immediately following the date hereof.

18


--------------------------------------------------------------------------------




9.                             MISCELLANEOUS.

9.1                          Governing Law.  This Agreement shall be governed by
and construed under the laws of the State of Delaware.  The parties agree that
any action brought by either party under or in relation to this Agreement,
including without limitation to interpret or enforce any provision of this
Agreement, shall be brought in, and each party agrees to and does hereby submit
to the jurisdiction and venue of, any state or federal court located in the
County of New Castle, State of Delaware.  The Company irrevocably waives the
defense of an inconvenient forum to the maintenance of such suit or proceeding
in such forum.  The Company further agrees that service of process upon the
Company mailed by first class mail shall be deemed in every respect effective
service of process upon the Company in any such suit or proceeding.  Nothing
herein shall affect the right of Purchaser to serve process in any other manner
permitted by law.  The Company agrees that a final non-appealable judgment in
any such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner.

9.2                          Successors and Assigns.  The Purchaser may assign
its right to purchase the Shares to any one or more direct or indirect
majority-owned subsidiaries; provided that no such assignment shall relieve the
Purchaser of its obligations hereunder to the extent that the assignee fails to
fulfill the same.  Upon any such permitted assignment, the references in this
Agreement to the Purchaser shall also apply to any such assignee unless the
context otherwise requires.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of and be binding upon the parties
hereto and their respective successors, assigns, heirs, executors and
administrators; provided, however, that prior to the receipt by the Company of
adequate written notice of the transfer of any Shares specifying the full name
and address of the transferee, the Company may deem and treat the person listed
as the holder of such Shares in its records as the absolute owner and holder of
such Shares for all purposes.

9.3                          Entire Agreement.  This Agreement, the Disclosure
Schedule and the other Transaction Documents and the other documents delivered
pursuant hereto or thereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof.

9.4                          Severability.  In the event one or more of the
provisions of this Agreement should, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

9.5                          Amendment and Waiver.  This Agreement may be
amended or modified, and the rights and obligations of the Company and the
Purchaser may be waived, only upon the written consent of the Company and the
holders of at least a majority of the Shares purchased or agreed to be purchased
pursuant to this Agreement.

9.6                          Notices.  All notices or other communications
required or permitted hereunder shall be in writing and shall be deemed
effectively given:  (i) upon personal delivery to the party to be notified,
(ii) upon receipt, if sent by facsimile during normal business

19


--------------------------------------------------------------------------------




hours of the recipient or, if not sent by facsimile during normal business hours
of the recipient, then on the next business day; (iii) three days after having
been sent, if sent by registered or certified mail, return receipt requested,
postage prepaid; or (iv) one day after deposit with a nationally recognized
overnight courier, if sent by such a courier, specifying next day delivery, with
written verification of receipt.  Notices to the Company shall be addressed to:

Tower Group, Inc.
120 Broadway, 31st Floor
New York, New York 10271
Attention:  Stephen L. Kibblehouse, Esq.
Fax Number: (646) 514-8612

with a copy to:

LeBoeuf, Lamb, Greene & MacRae LLP
125 West 55th Street
New York, New York 10019
Attention:  Matthew Ricciardi, Esq.
Fax Number: (212) 424-8500

Notices to the Purchaser shall be addressed to:

CastlePoint Management Corp.
120 Broadway
New York, New York  10271
Attention:  Roger A. Brown
Fax Number:  (212) 847-9549

9.7                          Titles and Subtitles.  The titles of the sections
and subsections of the Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.

9.8                          Third Party Beneficiaries.  This Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other person.

9.9                          Survival.  The representations and warranties of
the Company and the agreements and covenants set forth in Sections 4, 6, 7 and 9
hereof shall survive until the one year anniversary of the Closing
notwithstanding any due diligence investigation conducted by or on behalf of
Purchaser.  Moreover, none of the representations and warranties made by the
Company herein shall act as a waiver of any rights or remedies Purchaser may
have under applicable U.S. federal or state securities laws.

9.10                        Further Assurances.  Each party shall do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably

20


--------------------------------------------------------------------------------




request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.

9.11                        Indemnification.  In consideration of Purchaser’s
execution and delivery of this Agreement and the other Transaction Documents and
purchase of the Securities hereunder, and in addition to all of the Company’s
other obligations under this Agreement and the other Transaction Documents, from
and after the Closing, the Company shall defend, protect, indemnify and hold
harmless Purchaser and all of its officers, directors and employees and any of
the foregoing persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement, collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement, any other
Transaction Document or any other certificate, instrument or document delivered
by the Company at the Closing or (ii) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, any other Transaction
Document or any other certificate, instrument or document delivered by the
Company at the Closing.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under Applicable Law.  Except as otherwise set
forth herein, the procedures with respect to the rights and obligations under
this Section 9.11 shall be the same as those set forth in Section 6 of the
Registration Rights Agreement.

9.12                        Payment Set Aside. To the extent that the Company
makes a payment or payments to Purchaser, or the Purchaser makes a payment or
payments to the Company, hereunder or pursuant to any of the other Transaction
Documents or Purchaser or the Company enforces or exercises its respective
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
or Purchaser, as applicable, a trustee, receiver or any other person under any
Applicable Law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

9.13                        Joint Participation in Drafting.  Each party to this
Agreement has participated in the negotiation and drafting of this Agreement and
the other Transaction Documents.  As such, the language used herein and therein
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
party to this Agreement.

9.14                        Remedies.  No provision of this Agreement or any
other Transaction Document providing for any remedy to Purchaser shall limit any
other remedy

21


--------------------------------------------------------------------------------




which would otherwise be available to Purchaser at law, in equity or otherwise. 
Nothing in this Agreement or any other Transaction Document shall limit any
rights Purchaser may have under any applicable federal or state securities laws
with respect to the investment contemplated hereby.

9.15                        Knowledge.  As used in this Agreement, the term
“knowledge” of any person or entity shall mean and include (i) actual knowledge
and (ii) that knowledge which a reasonably prudent business person could have
obtained in the management of his or her business affairs after making due
inquiry and exercising due diligence which a prudent business person should have
made or exercised, as applicable, with respect thereto.

9.16                        Arms-Length Transaction.  Each of the Parties
acknowledges and agrees that they are acting on their own behalf and in the
capacity of an arm’s-length purchaser or seller, as applicable.  Each Party
further acknowledges and agrees that it has independently evaluated the merits
of the transactions contemplated by this Agreement and the other Transaction
Documents, that it has independently determined to enter into the transactions
contemplated hereby and thereby, that it is not relying on any advice from or
evaluation by any other person (other than its representatives), and that it is
not acting in concert with any other person in making its purchase of securities
hereunder or in monitoring its investment in the Company.

9.17                        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.  Facsimile signatures shall be as
effective as original signatures.

22


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Exchange Agreement as
of the date set forth in the first paragraph hereof.

TOWER GROUP, INC.

 

 

 

 

 

By:

 /s/ Francis M. Colalucci

 

 

Name:

Francis M. Colalucci

 

Title:

Senior Vice President and CFO

 

 

 

 



CASTLEPOINT MANAGEMENT CORP.

 

 

 

 

 

By:

 /s/ Joel Weiner

 

 

Name:

Joel Weiner

 

Title:

Senior Vice President and CFO

 


--------------------------------------------------------------------------------


Exhibit A

Certificate of Designations


--------------------------------------------------------------------------------